Matter of Sylvester v Goffe (2019 NY Slip Op 08566)





Matter of Sylvester v Goffe


2019 NY Slip Op 08566


Decided on November 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JOHN M. LEVENTHAL
LINDA CHRISTOPHER, JJ.


2018-13429
 (Docket Nos. U-7134-16/17A/18B)

[*1]In the Matter of Leonna Sylvester, appellant, 
vJason Goffe, respondent.


Orrick, Herrington & Sutcliffe LLP, New York, NY (René Kathawala of counsel), for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Conrad D. Singer, J.), dated October 18, 2018. The order, insofar as appealed from, denied the mother's objections to so much of an order of disposition of the same court (Adam E. Small, S.M.) dated August 29, 2018, as declined to issue an order of commitment based on the father's willful failure to pay child support.
ORDERED that the order dated October 18, 2018, is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Family Court's determination to deny the mother's objections to so much of the Support Magistrate's order of disposition as declined to issue an order of commitment based on the father's willful failure to pay child support. Contrary to the mother's contention, the Support Magistrate complied with Family Court Act § 454(4) by setting forth in his findings of fact, which were incorporated into the order of disposition, that the decision to decline to recommend commitment was based on the facts and circumstances existing at the time.
MASTRO, J.P., CHAMBERS, LEVENTHAL and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court